 

RACK!

Case 2:18-cP Case SRS* Document 144]] Afep 08/21 Pist-Claes Mal O' 4

ld rE

USPS

Permit No. G-10
4590 W402 487b 9032 4003 LD

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States * Sender: Please print your name, address, and ZIP+4® in this box®
Postal Service

U.S. MARSHALS SERVICE

SUITE 9000

700 STL:WART STREET

SEATTLE WA 98101-1271

 

 

m5

 

(BORG 2 EAT

|
|
|
|
|
|
|
|
)
|
|
Hodges afategdedfodeg ploy Af eof oft] ofaad AL Td etd

 

 
 

@ Complete items 1, 2, and 3.

@ Print your name-and address on the reverse
so that we can return the card to you.

™ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

1. Article Addressed to:
‘Bernard Ross Hansen

35447 34th Ave S

Auburn, WA 98001

0 AEA A

9590 9402 4876 9032 4003 60

XTAgent

A. Doan
x AM C1 Addressee

. Received by (Printed Name) C. Date of Delivery

igne Emedlima paras -/9__
i ¥ | AB LI Ye
>. fF YES Ene Se feront tom AR No |
|
|
|
|
|

 

 

AUG 21 2019 ~ca

AT SEATT!
CLERK U.S. £ 7 COURT
WESTERN DISTRICT GF WASHINGTON |

 

ot

 

ity.

 

 

2. Article Number (Iransfer from service label

ul OSi Confirmati
7OU9 0700 OO0L 512 O60? |[Gbswgiatredtesaveey —— Restitedbeleny

 

3. Service Type (1 Priority Mail Express®

C] Adutt Signature Cl Registered Mail™

CLAdult Signature Restricted Delivery C] Registered Mail Restricted
Certified Mail® Delivery

O Certified Mail Restricted Delivery 1 Retum Receipt for

C1 Collect on Delivery Merchandise .

(J Collect on Delivery Restricted Delivery [1 Signature Confirmation™

 

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

he ani
— Domestic Rein Receipt

 
